SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 4, 2011 MEMSIC, INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-33813 04-3457049 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) One Tech Drive, Suite 325, Andover, MA 01810 (Address of principal executive offices) (Zip Code) One Tech Drive, Suite 325, Andover, MA 01810 (Mailing Address) (978) 738-0900 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below). [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 Results of Operations and Financial Condition On August 4, 2011, we issued a press release announcing our financial results for the quarter ended June 30, 2011.A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K. ITEM 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Furnished with this Form 8-K Incorporated by Reference Form Filing Date Exhibit No. Press release dated August 4, 2011. X SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MEMSIC, INC. By: /s/Patricia Niu Patricia Niu Chief Financial Officer Date:August 4, 2011
